
	

113 HR 72 IH: Border Security, Cooperation, and Act Now Drug War Prevention Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 72
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Ms. Jackson Lee
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for emergency deployments of United States
		  Border Patrol agents and to increase the number of DEA and ATF agents along the
		  international border of the United States to increase resources to identify and
		  eliminate illicit sources of firearms into Mexico for use by violent drug
		  trafficking organizations and for other lawful activities, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Border Security, Cooperation,
			 and Act Now Drug War Prevention Act of 2013.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—General Provisions
					Sec. 101. Emergency deployment of United States Border Patrol
				agents.
					Sec. 102. Emergency deployment of DEA agents.
					Sec. 103. Emergency deployment of ATF agents.
					Sec. 104. Elimination of fixed deployment of United States
				Border Patrol agents.
					Sec. 105. Helicopters and power boats.
					Sec. 106. Control of United State Border Patrol
				assets.
					Sec. 107. Motor vehicles.
					Sec. 108. Portable computers.
					Sec. 109. Radio communications.
					Sec. 110. Hand-held global positioning system
				devices.
					Sec. 111. Night vision equipment.
					Sec. 112. Border armor.
					Sec. 113. Weapons.
					Sec. 114. Uniforms.
					Sec. 115. Task force.
					Title II—Border Relief
					Sec. 201. Border relief grant program.
					Sec. 202. Authorization of appropriations.
					Sec. 203. Enforcement of Federal immigration law.
					Sec. 204. Regulations.
				
			2.FindingsCongress finds the following:
			(1)In 2008, the violence between Mexican drug
			 gangs fighting for trafficking routes to the United States killed approximately
			 6,000 people in Mexico, including more than 500 police officers and
			 soldiers.
			(2)In the first eight
			 weeks of 2009, more than 1,000 people were killed as a result of the drug
			 war.
			(3)In March 2009,
			 Mexico sent an additional 3,200 soldiers to the border, increasing the total
			 number of Mexican solders combating drug cartels to more than 45,000.
			(4)Over 200 United
			 States citizens have been killed in the drug war, either because they were
			 involved in the cartels or were innocent bystanders.
			(5)The drug trade in Mexico include marijuana,
			 heroin, cocaine, and methamphetamine (meth).
			(6)Mexico is the
			 conduit for most of the cocaine—approximately 90 percent—in the United States,
			 the source for much of the heroin consumed in this country, and the largest
			 foreign supplier of marijuana and meth to other markets.
			(7)Estimates indicate
			 a vast majority of the cocaine available in the United States market is
			 smuggled by Mexican cartels across the United States-Mexico border.
			(8)Cartels are
			 becoming increasingly involved in the trafficking of meth because of the large
			 profit margins they obtain from controlling the drug from manufacture to
			 distribution.
			(9)The drug cartels
			 have criminal earnings in excess of $25 billion per year and physically send
			 more than $10 billion a year in bulk cash back into Mexico from the United
			 States.
			(10)According to the
			 2009 National Drug Threat Assessment, Mexican drug trafficking organizations
			 are the greatest drug trafficking threat to the United States.
			(11)Mexico’s cartels
			 have existed for some time, but have become increasingly powerful in recent
			 years with the demise of once powerful cartels in Colombia and the closure of
			 trafficking routes through Florida.
			(12)The Colombian
			 cartels still play a role in the United States drug trade.
			(13)The Drug
			 Enforcement Administration (DEA) maintains that the Mexican cartels now command
			 and control the drug trade and show the hallmarks of organized crime, such as
			 organizing into distinct cells with subordinate cells, including gangs, which
			 operate throughout the United States.
			(14)Mexican cartels
			 control drug distribution in most United States cities, and they are gaining
			 strength in markets that they do not yet control. The 2009 National Drug Threat
			 Assessment indicates that Mexican cartels maintain drug distribution networks
			 or supply drugs to distributors in at least 230 United States cities, including
			 in Alaska and Hawaii.
			(15)The Federal Government provides States and
			 local governments with assistance in covering the costs related to the fight
			 against the drug cartels and the prosecution of such drug cases, local law
			 enforcement along the border is in need of assistance in covering expenses.
			 Local law enforcement uses its limited resources to combat drug trafficking,
			 human smuggling, kidnappings, the destruction of private property, and other
			 border security related crimes. The United States shares 1,989 miles along its
			 border with Mexico. Federal assistance is required to help local law
			 enforcement.
			IGeneral
			 Provisions
			101.Emergency
			 deployment of United States Border Patrol agents
				(a)In
			 generalIf the Governor of a
			 State on an international border of the United States declares an international
			 border security emergency, including actions involving Mexican drug gangs
			 fighting for trafficking routes involved in violent drug wars, and requests
			 additional United States Border Patrol agents from the Secretary of Homeland
			 Security, the Secretary is authorized, subject to subsections (b) and (c), to
			 provide the State with up to 500 additional United States Border Patrol agents
			 for the purpose of patrolling and defending the international border in order
			 to prevent individuals from crossing the international border and entering the
			 United States at any location other than an authorized port of entry.
				(b)ConsultationThe
			 Secretary of Homeland Security shall consult with the President upon receipt of
			 a request under subsection (a), and shall grant such request to the extent that
			 providing the requested assistance will not significantly impair the Department
			 of Homeland Security’s ability to provide border security for any other
			 State.
				(c)Collective
			 bargainingEmergency deployments under this section shall be made
			 in accordance with all collective bargaining agreements and obligations.
				102.Emergency deployment
			 of DEA agents
				(a)In
			 generalIf the Governor of a State on an international border of
			 the United States declares an international border security emergency and
			 requests additional Drug Enforcement Administration (DEA) agents from the
			 Attorney General, the Attorney General is authorized, subject to subsections
			 (b) and (c), to provide the State with up to 500 additional DEA agents for the
			 purpose of combating the inflow of drugs along trafficking routes to the United
			 States.
				(b)ConsultationThe
			 Attorney General shall consult with the President upon receipt of a request
			 under subsection (a), and shall grant such request to the extent that providing
			 the requested assistance will not significantly impair the Attorney General’s
			 ability to provide DEA agents for any other State.
				(c)Collective
			 bargainingEmergency deployments under this section shall be made
			 in accordance with all collective bargaining agreements and obligations.
				103.Emergency
			 deployment of ATF agents
				(a)In
			 generalIf the Governor of a State on an international border of
			 the United States declares an international border security emergency and
			 requests additional Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF)
			 agents from the Attorney General, the Attorney General is authorized, subject
			 to subsections (b) and (c), to provide the State with up to 500 additional ATF
			 agents for the purpose of combating the inflow of firearms, explosives,
			 alcohol, and tobacco along smuggling routes to the United States.
				(b)ConsultationThe
			 Attorney General shall consult with the President upon receipt of a request
			 under subsection (a), and shall grant such request to the extent that providing
			 the requested assistance will not significantly impair the Attorney General’s
			 ability to provide ATF agents for any other State.
				(c)Collective
			 bargainingEmergency deployments under this section shall be made
			 in accordance with all collective bargaining agreements and obligations.
				104.Elimination of
			 fixed deployment of United States Border Patrol agentsThe Secretary of Homeland Security shall
			 ensure that no United States Border Patrol agent is precluded from performing
			 patrol duties and apprehending violators of law, except in unusual
			 circumstances where the temporary use of fixed deployment positions is
			 necessary.
			105.Helicopters and
			 power boats
				(a)In
			 generalThe Secretary of Homeland Security shall increase by not
			 fewer than 100 the number of United States Border Patrol helicopters, and shall
			 increase by not fewer than 250 the number of United States Border Patrol power
			 boats. The Secretary of Homeland Security shall ensure that appropriate types
			 of helicopters are procured for the various missions being performed. The
			 Secretary of Homeland Security also shall ensure that the types of power boats
			 that are procured are appropriate for both the waterways in which they are used
			 and the mission requirements.
				(b)Use and
			 trainingThe Secretary of Homeland Security shall establish an
			 overall policy on how the helicopters and power boats described in subsection
			 (a) will be used and implement training programs for the agents who use them,
			 including safe operating procedures and rescue operations.
				106.Control of
			 United States Border Patrol assetsThe United States Border Patrol shall have
			 complete and exclusive administrative and operational control over all the
			 assets utilized in carrying out its mission, including aircraft, watercraft,
			 vehicles, detention space, transportation, and all of the personnel associated
			 with such assets.
			107.Motor
			 vehiclesThe Secretary of
			 Homeland Security shall establish a fleet of motor vehicles appropriate for use
			 by the United States Border Patrol that will permit a ratio of at least one
			 police-type vehicle per every three United States Border Patrol agents.
			 Additionally, the Secretary of Homeland Security shall ensure that there are
			 sufficient numbers and types of other motor vehicles to support the mission of
			 the United States Border Patrol. All vehicles will be chosen on the basis of
			 appropriateness for use by the United States Border Patrol, and each vehicle
			 shall have a panic button and a global positioning system device
			 that is activated solely in emergency situations for the purpose of tracking
			 the location of an agent in distress. The police-type vehicles shall be
			 replaced at least every three years.
			108.Portable
			 computersThe Secretary of
			 Homeland Security shall ensure that each police-type motor vehicle in the fleet
			 of the United States Border Patrol is equipped with a portable computer with
			 access to all necessary law enforcement databases and otherwise suited to the
			 unique operational requirements of the United States Border Patrol.
			109.Radio
			 communicationsThe Secretary
			 of Homeland Security shall augment the existing radio communications system so
			 all law enforcement personnel working in every area where United States Border
			 Patrol operations are conducted have clear and encrypted two-way radio
			 communication capabilities at all times. Each portable communications device
			 shall be equipped with a panic button and a global positioning
			 system device that is activated solely in emergency situations for the purpose
			 of tracking the location of the agent in distress.
			110.Hand-held
			 global positioning system devicesThe Secretary of Homeland Security shall
			 ensure that each United States Border Patrol agent is issued a state-of-the-art
			 hand-held global positioning system device for navigational purposes.
			111.Night vision
			 equipmentThe Secretary of
			 Homeland Security shall ensure that sufficient quantities of state-of-the-art
			 night vision equipment are procured and maintained to enable each United States
			 Border Patrol agent working during the hours of darkness to be equipped with a
			 portable night vision device.
			112.Border
			 armorThe Secretary of
			 Homeland Security shall ensure that every United States Border Patrol agent is
			 issued high-quality body armor that is appropriate for the climate and risks
			 faced by the individual officer. Each officer shall be allowed to select from
			 among a variety of approved brands and styles. Officers shall be strongly
			 encouraged, but not mandated, to wear such body armor whenever practicable. All
			 body armor shall be replaced at least every five years.
			113.WeaponsThe Secretary of Homeland Security shall
			 ensure that United States Border Patrol agents are equipped with weapons that
			 are reliable and effective to protect themselves, their fellow officers, and
			 innocent third parties from the threats posed by armed criminals. In addition,
			 the Secretary shall ensure that the policies of the Department of Homeland
			 Security allow all such officers to carry weapons that are suited to the
			 potential threats that they face.
			114.UniformsThe Secretary of Homeland Security shall
			 ensure that all United States Border Patrol agents are provided with all
			 necessary uniform items, including outerwear suited to the climate, footwear,
			 belts, holsters, and personal protective equipment, at no cost to such agents.
			 Such items shall be replaced at no cost to such agents as they become worn,
			 unserviceable, or no longer fit properly.
			115.Task
			 force
				(a)In
			 generalThere is established
			 a task force to be known as the ATF, DEA, and Border Patrol Task Force. The
			 task force shall be composed of members appointed by the President from among
			 representatives of the United States Border Patrol, the Drug Enforcement
			 Administration, and the Bureau of Alcohol, Tobacco, Firearms, and Explosives.
			 There shall be an equal number of representatives from each agency.
				(b)DutiesThe
			 task force shall meet not less than once per month during a two-year period in
			 order to monitor and report to the Congress and to the President on the trade
			 and sale of drugs, alcohol, tobacco, firearms, and explosives along the borders
			 of the United States. Twice a year during such period, the task force shall
			 submit a report to the Committee on the Judiciary and the Committee on Homeland
			 Security of the United States House of Representatives and the Committee on the
			 Judiciary and the Committee on Homeland Security and Governmental Affairs of
			 the Senate.
				(c)TerminationThe
			 task force shall terminate upon the expiration of the two-year period beginning
			 on the date of the appointment of the last member appointed under this
			 section.
				IIBorder
			 Relief
			201.Border relief
			 grant program
				(a)In
			 generalFrom amounts made available under section 202, the
			 Attorney General may make border security grants to—
					(1)sheriffs’ offices
			 of counties any part of which is within 25 miles of the southern border of the
			 United States; and
					(2)police departments serving a city, town, or
			 other political subdivision in a county any part of which is within 25 miles of
			 the southern border of the United States (including tribal police departments
			 serving a community any part of which is within 25 miles of such
			 border).
					(b)Use of
			 funds
					(1)In
			 generalGrant funds received under subsection (a) may be used for
			 the following activities:
						(A)To conduct law
			 enforcement operations to enforce criminal laws, prevent and punish criminal
			 activity, and protect the lives, property, and security of the people within
			 the jurisdiction of the grant recipient.
						(B)To transfer to
			 appropriate Federal law enforcement officials aliens unlawfully present in the
			 United States who are detained or in the custody of the grant recipient.
						(C)To enforce State
			 and Federal laws relating to securing the border and enforce other State and
			 Federal criminal laws.
						(2)Payment of
			 costsUse of funds under paragraph (1) shall include payment for
			 costs of hiring, equipping, training, and otherwise controlling the operations
			 and deployment of law enforcement officials engaged in duties described in
			 paragraph (1), as well as the costs of paying overtime to such
			 officials.
					(c)Application
					(1)In
			 generalEach eligible law enforcement agency seeking a grant
			 under this section shall submit to the Attorney General an application at such
			 time, in such manner, and accompanied by such information as the Attorney
			 General may require.
					(2)ContentsEach
			 application submitted pursuant to paragraph (1) shall—
						(A)describe the
			 activities for which assistance under this section is sought; and
						(B)provide such
			 additional assurances as the Attorney General determines to be essential to
			 ensure compliance with the requirements of this section.
						202.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to the Attorney General to carry out this title
			 $150,000,000 for fiscal year 2013 and each succeeding fiscal year.
			203.Enforcement of
			 Federal immigration lawNothing in this title shall be construed to
			 authorize State or local law enforcement agencies or their officers to exercise
			 Federal immigration law enforcement authority.
			204.RegulationsNot later than 90 days after the date of the
			 enactment of this title, the Attorney General shall issue regulations to carry
			 out this title.
			
